                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGETTE G. PURNELL,                              Case No. 18-cv-01402-PJH (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   9             v.                                         COMPEL PRODUCTION
                                  10     RUDOLPH AND SLETTEN INC.,                          Re: Dkt. No. 69
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 21, 2019, the Court received Plaintiff's motion to compel production. (Plf.'s

                                  14   Mot. to Compel, Dkt. No. 69.) The Court deems the matter suitable for disposition without a

                                  15   hearing pursuant to Civil Local Rule 7-1(b). Having considered the motion and the relevant legal

                                  16   authority, the Court DENIES the motion.

                                  17          As an initial matter, Plaintiff's motion fails to comply with the Court's standing order,

                                  18   which is available at: https://cand.uscourts.gov/kaworders. Prior to filing any discovery-related

                                  19   motions, parties must meet and confer on the discovery dispute in an effort to resolve the matter.

                                  20   (Westmore Standing Ord. ¶ 12.) Only after meeting and conferring may the parties file a joint

                                  21   discovery letter, which must lay out each party's position. (Westmore Standing Ord. ¶ 13.) Here,

                                  22   there is no showing that Plaintiff made any attempt to meet and confer with Defendant prior to

                                  23   filing the motion to compel. While Plaintiff is pro se, Plaintiff must still comply with the Court's

                                  24   standing order. In the future, Plaintiff must comply with the Court's meet and confer requirements

                                  25   and discovery procedures prior to filing any discovery disputes. Otherwise, the Court may

                                  26   terminate the discovery motion without reviewing the merits.

                                  27          In the interest of efficiency, however, the Court will rule on Plaintiff's motion to compel.

                                  28   On December 31, 2018, Plaintiff requested production of or an opportunity to inspect a certified
                                   1   copy of Plaintiff's December 5, 2018 deposition transcript. (Plf.'s Mot. to Compel, Exh. A at 2.)

                                   2   Plaintiff argues that she should be given the deposition transcript because she has been granted in

                                   3   forma pauperis status. Courts in this Circuit, however, have explained that "[a] defendant is not

                                   4   required to provide the plaintiff with a copy of his deposition transcript," and that a "plaintiff

                                   5   cannot obtain a copy of h[er] deposition transcript free of charge through a request for

                                   6   production." Vanderbusch v. Chokatos, Case No. 1:13-cv-1422-LJO-EPG (PC), 2018 U.S. Dist.

                                   7   LEXIS 100860, at *5 (E.D. Cal. June 14, 2018); see also Boston v. Garcia, Case No. 2:10-cv-

                                   8   1782 KJM DAD P, 2013 U.S. Dist. LEXIS 38921, at *5 ("defendants are not required to provide

                                   9   plaintiff with a copy of his deposition transcript"). Further, courts have found that even when a

                                  10   "plaintiff was granted leave to proceed in forma pauperis in this action, such status does not entitle

                                  11   h[er] to a free copy of h[er] deposition transcript." Jones v. Jimenez, Case No. 1:14-cv-2045-

                                  12   DAD-SAB (PC), 2018 U.S. Dist. LEXIS 72425, at *11 n.2 (E.D. Cal. Apr. 30, 2018); see also
Northern District of California
 United States District Court




                                  13   Halliford v. Cal. Dep't of Corrections, No. CIV S-05-0573 FCD DAD P, 2010 U.S. Dist. LEXIS

                                  14   35184, at *4 (E.D. Cal. Mar. 12, 2010) ("There is no statutory requirement for the government to

                                  15   provide a litigant proceeding in forma pauperis with copies of a deposition transcript.").

                                  16          Accordingly, the Court DENIES Plaintiff's motion to compel Defendant to produce or

                                  17   permit the inspection of Plaintiff's December 5, 2018 deposition transcript.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 5, 2019
                                                                                              __________________________________
                                  20                                                          KANDIS A. WESTMORE
                                  21                                                          United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
